United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1412
Issued: November 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 13, 2017 appellant filed a timely application for review from a February 22,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because
more than 180 days elapsed from October 14, 2016, the date of the most recent merit decision, to
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of the claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 13, 2015 appellant, then a 35-year-old building equipment mechanic, filed an
occupational disease claim (Form CA-2) alleging that he sustained major depressive disorder
with anxious distress as a result of harassment and intimidation in a hostile work environment.
The claim form did not indicate that he stopped work.
In a statement dated September 29, 2015, appellant alleged that he had been subjected to
retaliation for taking an absence from work due to a physical disability. He noted that he had a
service-connected disability and previously had been diagnosed with major depressive disorder
and anxious distress.
In progress notes dated August 17, 2015, Dr. Shreeja Kumar, a Board-certified
psychiatrist, diagnosed major depression recurrent with anxious distress. She recommended
medication and therapy. At the session, appellant reported to her that he had taken some leave
from work lately and that he was stressed in part due to work.
On October 15, 2015 the employing establishment controverted appellant’s claim. It
alleged that his claims of harassment were vague and unsubstantiated and that he had provided
no medical evidence demonstrating a connection between his diagnosed conditions and factors of
his federal employment.
By letter dated November 19, 2015, OWCP informed appellant of the evidence needed to
establish his claim and noted that he had not submitted sufficient factual or medical evidence. It
requested that he respond to a factual development questionnaire and afforded him 30 days to
submit additional evidence to the record. On the same date, OWCP sent another development
questionnaire to the employing establishment regarding the factual aspects of appellant’s claim.
Neither appellant nor the employing establishment submitted additional evidence or responded to
OWCP’s questionnaire.
By decision dated December 28, 2015, OWCP denied appellant’s claim. It found that he
had not submitted sufficient factual evidence to support that the claimed employment factors
occurred as alleged. Thus, “there is no factual basis for the claim.”
By letter dated June 6, 2016, a coworker verified that she had filed a grievance on behalf
of appellant for harassment by managers of the employing establishment.
In an attending physician’s report (Form CA-20) dated May 23, 2016, Dr. Kumar
diagnosed major depressive disorder. She checked a box marked “yes” indicating that she
believed that his condition was caused or aggravated by an employment activity, with no
elaboration. Dr. Kumar noted that appellant had continued symptoms, which were exacerbated
by stress, and that he had high anxiety when he “goes out.”
By an appeal request form received on June 15, 2016, appellant requested reconsideration
of OWCP’s December 28, 2015 decision. With his request, he included a narrative statement
dated October 10, 2015. Appellant alleged that someone had written a note on a route sheet
reading “Did you think I would come to work more than 3 days per week?” and that this

2

constituted harassment, intimidation, disparate treatment, discrimination, and a hostile work
environment.
Appellant also responded to OWCP’s development questionnaire by letter dated
June 8, 2016. He identified the specific supervisors alleged to have harassed him; detailed a
number of incidents alleged to have constituted harassment, intimidation, disparate treatment,
discrimination, and a hostile work environment; and noted that he had filed a grievance and a
complaint with the Equal Employment Opportunity Commission. The incidents appellant
alleged included being criticized for taking a late lunch break, being told not to wear a headset
radio when he did not even own one, and the written note on his route sheet mentioned above.
He alleged that his depression and anxiety was aggravated by his work environment.
On July 22, 2016 the employing establishment responded to appellant’s allegations. It
stated that he was individually informed of the policy regarding headset radios because he had
missed a general meeting on the topic. The employing establishment further stated that the note
on appellant’s route sheet had been written by another employee, who had been informed by a
supervisor that the comment was inappropriate and would not be tolerated.
In progress notes dated July 20, 2016, Dr. Kumar reviewed appellant’s diagnoses,
symptoms, and prescriptions. She then wrote, “It is my professional opinion that [appellant’s]
medical condition is exacerbated by stresses with his current employment.”
By decision dated October 14, 2016, OWCP reviewed the merits of appellant’s claim and
affirmed the December 28, 2015 decision as modified. It found that he had not established any
incidents or events that would afford coverage under FECA, because there were no covered
incidents that occurred in the performance of duty.2 OWCP found that appellant had also not
submitted sufficient medical evidence to support causal relationship.
By an appeal request form received January 20, 2017, appellant again requested
reconsideration. With his request, he included a short statement contending that he had
submitted sufficient medical evidence to establish his claim.
By decision dated February 22, 2017, OWCP denied appellant’s request for
reconsideration. It found that he had not submitted any relevant evidence or legal arguments not
previously considered in support of his request.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP’s regulations
2

Id.

3

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

provide that, when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of the claim pursuant to 5 U.S.C. § 8128(a).
With his request for reconsideration, received January 25, 2017, appellant submitted only
a short narrative statement contending that he had submitted sufficient medical evidence to
establish his claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, or advance a new and relevant legal argument not previously considered. Thus, he is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient evidence to establish
that the alleged incidents occurred in the performance of duty. A claimant may be entitled to a
merit review by submitting relevant and pertinent new evidence, but appellant did not submit any
such evidence in this claim. In his January 25, 2017 request for reconsideration, appellant
merely contended that he had submitted sufficient medical evidence to establish causal
relationship. However, OWCP denied his claim by an October 14, 2016 decision, because he
had not established any compensable employment factors within the performance of duty. As
such, appellant did not submit any evidence relevant to the underlying reason his claim was
denied on October 14, 2016.5 He therefore did not meet any of the requirements to warrant
reconsideration of his claim under 20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

5

The Board has held that the submission of evidence or argument which does not address the particular issue
involved in the case does not constitute a basis for reopening a case. A.M., Docket No. 16-1875 (issued August 23,
2017); Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2017 is affirmed.
Issued: November 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

